Title: To George Washington from Daniel Benezet, Jr., April 1790
From: Benezet, Daniel Jr.
To: Washington, George



[April 1790]
His Excellency the President of the United States 

The Petition of the Subscriber resident at Great Egg Harbour in the County of Gloucester in the State of New Jersey Humbly Sheweth that your Petitioner is informed a Port of Entry is appointed on Great Egg harbour aforesaid and that an Officer of the Customs is to be appointed at said Port, therefore your Petitioner with all Deferrence solicits the Honour of being commissioned for said Office & begs leave to refer your Excellency to the Honourable Robert Morris William Patterson & Jonothan Elmer Esquirs. of the Senate & the Honourable the Speaker of the House of Representatives & Thomas Fitzsimonds & Thomas Sinnickson Esquires of House of Representatives for his Character & your Petitioner as in Duty bound will ever Pray

Daniel Benezet Junior

